Exhibit 10.1

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT OF

ARTHUR G. DAUBER

Arthur G. Dauber and American Electric Technologies, Inc. (“Company”) entered
into an Employment Agreement with a term commencing on January 1, 2010 and
ending on December 31, 2011 (the “Agreement”).

The parties to the Agreement desire to amend the Agreement in the following
particulars:

1. The term of the Agreement will end on December 31, 2012 (“Expiration Date”).

2. Paragraph 2. Nature of Duties of the Agreement is deleted in its entirety and
the following is substituted therefore.

 

  2. Nature of Duties.

a. If I am so elected by the Board of Directors of the Company, I will serve as
Executive Chairman of the Board of Directors of the Company for the remainder of
calendar year 2009 and calendar year 2010. My responsibilities would include
serving as Chairman of the Board of Directors, and focusing on international
joint ventures, technical developments, manufacturing and transformative
business development projects. I will also perform special projects and merger
and acquisition possibilities as assigned by the CEO of the Company.

b. For calendar years 2011 and 2012, I will be a part-time employee of the
Company. If so elected, I will continue to serve as Chairman of the Board of
Directors of the Company. I will work on international operations including
joint ventures and other specific projects assigned to me by the CEO of the
Company including mergers and acquisitions, etc.

c. I recognize and agree that the Company may alter my duties from time to time.
I shall devote 1,500 hours of my business time in 2010 and 1,000 hours of my
business time in 2011 and 2012 to the performance of my duties for the Company,
which I shall perform faithfully and to the best of my ability. I shall be
subject to the Company’s policies, procedures and approval practices as
generally in effect from time to time.



--------------------------------------------------------------------------------

3. Paragraph 4. Compensation and Related Matters of the Agreement is deleted in
its entirety and the following is substituted therefor.

 

  4. Compensation and Related Matters.

 

     2010      2011     2012  

Base Salary

   $ 180,000       $ 120,000      $ 120,000   

Expected Bonus

     0        
 
  1% of Equity in
Income of Joint
Ventures   
  
      
 
  1% of Equity in
Income of Joint
Ventures   
  
  

Total Expected Compensation

   $ 180,000       $ 120,000 + 1 %    $ 120,000 + 1 % 

 

  a. Within sixty (60) days after the end of each fiscal year of Company, I will
be paid an amount equal to 1% of the amount reported by the Company on its
“consolidated statement of operations” on the line styled “Equity In Income of
Joint Ventures” with respect to the Company’s joint ventures known as MIEFE,
Bomay and AAG (Brazil).

 

  b. Automobile Allowance. The Company shall provide an automobile, or shall
provide to me an automobile allowance equal to $600.00 per month in 2010 and
$600.00 per month in 2011 and $600 per month in 2012.

 

  c. Standard Benefits. During my employment, I shall be entitled to continue to
participate in all executive benefit plans and programs, including paid
vacations, and other benefits generally available to other similarly situated
Company executives in accordance with the terms of those plans and programs and
applicable law. The Company shall have the right to terminate or change any such
plan or program at any time. Provided however that I shall be entitled to take 4
weeks paid vacation in 2010 and 3 weeks in 2011 and 2012. I shall also be
entitled to Health and Life insurance benefits not to exceed cost to the Company
of $500 per month in 2010 and $550 per month in 2011 and $600 per month in 2012,
plus in each year the cost of my annual physical examinations.

 

  d. Indemnification. The Company shall extend to me the same indemnification
arrangements as are generally provided to other similarly situated Company
executives, including after termination of my employment.



--------------------------------------------------------------------------------

 

  e. Expenses. I shall be entitled to receive prompt reimbursement for all
reasonable and customary travel and business expenses I incur in connection with
my employment, but I must incur and account for those expenses in accordance
with the policies and procedures established by the Company. I shall also be
entitled to be reimbursed for the additional expenses of having my spouse
accompany me on not more than two (2) business trips out of the United States
each year during 2011 and 2012.

 

  f. Sarbanes-Oxley Act Loan Prohibition. To the extent that any Company
benefit, program, practice, arrangement, or this Agreement would or might
otherwise result in my receipt of an illegal loan (“Loan”), the Company shall
use reasonable efforts to provide me with a substitute for the Loan that is
lawful and of at least equal value to me. If this cannot be done, or if doing so
would be significantly more expensive to the Company than making the Loan, the
Company need not make the Loan to me or provide me substitute for it.

4. I can terminate the Agreement as to the year 2012 by giving Company notice to
that effect not later than September 30, 2011.

Except as hereby specifically amended, the Agreement shall be and remain in full
force and effect.

Executed at Houston, Texas, this 29 day of November, 2010.

 

Employee:     American Electric Technologies, Inc.

/s/ Arthur G. Dauber

    By:  

/s/ Charles M. Dauber

Arthur G. Dauber       Charles M. Dauber, President